Citation Nr: 1722549	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO.  10-01 626	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to December 1976.

This matter came to the Board of Veterans' Appeals (Board) from a September 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which assigned a noncompensable rating to right lumbar radiculopathy.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in September 2011; the transcript is of record.  

In a January 2015 decision, the Board denied entitlement to a disability rating in excess of 10 percent for degenerative disc disease of the lumbar spine; denied entitlement to a disability rating in excess of 10 percent for left lumbar radiculopathy; denied entitlement to a compensable rating for right lumbar radiculopathy for the period April 6, 2010 to November 17, 2011; granted entitlement to a 10 percent disability rating for right lumbar radiculopathy for the period from November 18, 2011 to April 24, 2012; denied entitlement to a 30 percent disability rating for right lumbar radiculopathy for the period from April 25, 2012; and, denied entitlement to a disability rating in excess of 30 percent for status post total knee replacement, residuals right knee injury, status post partial medial and lateral meniscectomy, for the period from August 1, 2011.  The Veteran filed an appeal to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a July 2014 Joint Motion for Remand (JMR) and Court Order, the Board's decision with regard to the denial of a compensable rating for right lumbar radiculopathy for the period from April 6, 2010 to November 17, 2011 was vacated and remanded for action consistent with the JMR.  The Veteran's appeal was deemed abandoned and dismissed with regard to the other issues addressed in the Board decision.  

In October 2015, the Board granted a 10 percent disability rating for right lumbar radiculopathy for the period from April 6, 2010, to November 17, 2011.  The Board took jurisdiction of the issue of entitlement to a TDIU per Rice v. Shinseki, 22 Vet. App. at 447, and denied entitlement to a TDIU.  The Veteran filed an appeal to the Court with regard to the denial of entitlement to a TDIU.  Pursuant to a June 2016 JMR and Court Order, the Board's decision with regard to the denial of entitlement to a TDIU was vacated and remanded for action consistent with the JMR.  This matter was remanded by the Board in July 2016.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from October 1974 to December 1976.

2.  On March 24, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
ERIC S. LEBOFF
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


